Mr. Chief Justice McIver,
dissenting. I cannot concur in the conclusions reached by Mr. Justice Pope, for the following reasons: The plaintiff’s case rested entirely upon the allegation that W. P. Summer, under whom the plaintiff derived his title, supposed the title to the land to be good at the time he purchased the same. So far from there being any testimony to sustain this allegation, the plaintiff’s own witness, the said Summer, distinctly testified not only that he did not suppose the title to be good, but, on the contrary, that he knew at the time that the title was not good, and went on to explain why he was willing to accept a defective title. This witness having been offered by the plaintiff himself, he was not at liberty to discredit his testimony, and, therefore, there was error in refusing the motion for a nonsuit.
It seems to me, also, that appellant’s second exception, in regard to the homestead, should be sustained. The only judgment that could be rendered in favor of the plaintiff, under the betterment law, would be a judgment for the sale of the land, and no judgment against any other property of the defendant could be rendered. See act of 1885, incorporated in Rev. Stat. as sec. 1958. It seems to me, therefore, that appellant was entitled to have the jury instructed as requested; for if the land recovered by the defendant herein from the plaintiff herein, in the former action, had been assigned to the defendant herein as her homestead, then I do not see how such land could be ad*224judged to be sold, without violating the Constitution. The claim of the plaintiff cannot be regarded as an obligation contracted for the payment of improvements on the homestead, for there is no pretense that any such contract was ever entered into by the defendant herein. Nor do I see how any allegations in the pleadings could have been made in regard to the homestead. The question here is as to the judgment, and not as to any issues raised by the pleadings.